                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ROSCOE CHAMBERS,

               Plaintiff,

        v.                                                    Case No. 17-cv-996-JPG-RJD

 DR. ALLEN, JAMES CROSS, DR. KRUSE, PA
 SCHNEIDER, MS. POLLMAN, and DR. DOUGLAS,

               Defendant.

                                        JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court
having rendered a decision,

         IT IS HEREBY ORDERED AND ADJUDGED that plaintiff Roscoe Chambers’ claims
in this case against defendants Dr. Allen and Dr. Douglas are dismissed without prejudice; and

       IT IS FURTHER ORDERED AND ADJUDGED that judgment is entered in favor of
defendants James Cross, Dr. Kruse, PA Schneider and Ms. Pollman and against plaintiff Roscoe
Chambers; that these claims are dismissed with prejudice.

DATED: November 19, 2018

                                            MARGARET M. ROBERTIE, Clerk of Court

                                            s/Tina Gray, Deputy Clerk



Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
